Filed 11/18/21 P. v. Cueva CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO



THE PEOPLE,                                                    B310652

         Plaintiff and Respondent,                             (Los Angeles County
                                                               Super. Ct. No. BA444480)
         v.

NANCY AMPARO CUEVA,

         Defendant and Appellant.



         THE COURT:

      Nancy Amparo Cueva (defendant) appeals from the trial
court’s denial of her motion to vacate her plea. Her appointed
counsel on appeal filed an opening brief pursuant to People v.
Serrano (2012) 211 Cal.App.4th 496 (Serrano), indicating that
her review of the entire record revealed no “arguable issues on
appeal.” Defendant filed a supplemental brief. We will
accordingly review the arguments she raises. (People v. Cole
(2020) 52 Cal.App.5th 1023, 1040 (Cole) review granted Oct. 14,
2020, S264278.) However, they all lack merit, so we affirm.
      In 2016, the People charged defendant with three counts of
grand theft by embezzlement (Penal Code1 section 487, subd. (a)),
and alleged sentencing enhancements because the total theft
exceeded $200,000 (§§ 186.11, subd. (a)(3) & 12022.6, subd.
      2
(a)(2)).
       Prior to the scheduled preliminary hearing on those
charges, defendant accepted the People’s offer to plead no contest
to a single count of embezzlement, to serve 16 months in prison
and to pay $321,500 in restitution in exchange for dismissal of
the remaining charges and enhancements. The trial court
engaged in a thorough plea colloquy: The court recounted the
charges against defendant and the consequences of entry of a
plea of no contest and advised her of her rights to a preliminary
hearing, to a court or jury trial, to confront and cross-examine the
witnesses against her, to subpoena witnesses and present a
defense, and to invoke the privilege against self-incrimination.
The court then reiterated the terms of the proposed agreement
including the amounts of restitution owed to each victim.
Throughout the colloquy, the court provided defendant several
opportunities to confer with counsel, and she did so twice.
Defendant stated she understood her rights and entered a plea of


1     All further statutory references are to the Penal Code
unless otherwise indicated.
2      Pursuant to a sunset clause section 12022.6 was repealed
effective January 1, 2018. (See former § 12022.6, subd. (f).)


                                 2
no contest to one count of grand theft by embezzlement. The trial
court sentenced defendant to 16 months in county jail, and
ordered restitution in the agreed upon amount to the three
victims.
      On February 5, 2020, defendant filed a motion in propria
                                     3
persona, pursuant to section 1473.7 to vacate her plea because
(1) “she was not informed of the adverse consequences” of her
plea, rendering the plea invalid; and (2) her counsel was
ineffective in his representation of her during the preliminary
hearing and in coercing her to accept the plea offer. Following
further briefing and a hearing, the trial court denied the motion.
       After the trial court denied defendant’s request for a
certificate of probable cause, she filed a timely notice of appeal.
       We review the trial court’s denial of defendant’s motion to
vacate her conviction for abuse of discretion. (People v.
Perez (2020) 47 Cal.App.5th 994, 997 (Perez).)
       The trial court did not abuse its discretion in denying
defendant’s motion to withdraw her plea.

3      Section 1473.7 provides: “(a) A person who is no longer in
criminal custody may file a motion to vacate a conviction or
sentence for any of the following reasons: [¶] (1) The conviction or
sentence is legally invalid due to prejudicial error damaging the
moving party's ability to meaningfully understand, defend
against, or knowingly accept the actual or potential adverse
immigration consequences of a plea of guilty or nolo contendere.
A finding of legal invalidity may, but need not, include a finding
of ineffective assistance of counsel. [¶] (2) Newly discovered
evidence of actual innocence exists that requires vacation of the
conviction or sentence as a matter of law or in the interests of
justice. [¶] (3) A conviction or sentence was sought, obtained, or
imposed on the basis of race, ethnicity, or national origin in
violation of subdivision (a) of section 745.”


                                 3
       The record is abundantly clear that defendant was fully
advised of the consequences of entering her plea and that she
entered that plea freely and voluntarily. There is nothing to
indicate that defendant entered the plea through ignorance, or
inadvertence, or that the exercise of her free judgment was
overcome. (People v. Barteau (1970) 10 Cal.App.3d 483,
486; People v. Cruz (1974) 12 Cal.3d 562, 566.)
       The record also does not support defendant’s claim that her
counsel was ineffective. To prevail on such a claim, she must
show that her counsel’s representation fell below an objective
standard of reasonableness and that there is a reasonable
probability that, but for counsel’s deficient performance, the
result of the proceedings would have been different. (Strickland
v. Washington (1984) 466 U.S. 668, 687.) Contrary to what
defendant suggests, counsel was not deficient for failing to cross-
examine witnesses during the preliminary hearing because, due
to defendant’s waiver, that hearing never took place. There is
also no evidence that defendant’s counsel coerced her into
entering her plea. The fact that she may have been persuaded to
plead, or was reluctant to do so, her subsequent acceptance of the
plea offer does not demonstrate that the plea was involuntary.
(People v. Ravaux (2006) 142 Cal.App.4th 914, 919.) Mere advice
and persuasion by a defendant’s own attorney is not enough to
vitiate the plea. (People v. Evans (1960) 185 Cal.App.2d 331,
334.)
       Defendant’s supplemental briefing raises a number of new,
but unsubstantiated, claims—namely, that the trial court clerk
gave her incorrect advice, that she did not receive notice of
rulings from the trial court or notices from this court regarding
her appeal, and that her appellate counsel was ineffective. These




                                 4
newly minted claims also lack merit because they are
unsupported by the record. The judge who took defendant’s
guilty plea was the same judge who heard the motion to
withdraw it. As the trial court correctly observed during the
hearing on the motion to withdraw, defendant was “seeking to
undo something to which [she] agreed” and her claim of coercion
could properly be viewed as buyer’s remorse. (See People v.
Huricks (1995) 32 Cal.App.4th 1201, 1208 [‘“plea may not be
withdrawn simply because the defendant has changed [her]
mind”’].)
      Our independent review of the entire record pursuant to
People v. Wende, supra, 25 Cal.3d 436 has disclosed no other
reasonably arguable issues.
                         DISPOSITION
      The order is affirmed.
    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




——————————————————————————————
LUI, P. J., CHAVEZ, J., HOFFSTADT, J.




                               5